UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6237


THOMAS SHANE MATHERLY,

                  Petitioner – Appellant,

          v.

TRACY W. JOHNS,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-hc-02091-BO)


Submitted:   April 28, 2011                   Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Shane Matherly, Appellant Pro Se. Joshua Bryan Royster,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas    Matherly     appeals    the   district     court’s   order

denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.

2010)   petition.      We   have    reviewed     the    record    and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Matherly v. Johns, No. 5:10-hc-02091-BO

(E.D.N.C.   Jan.     28,   2011).     We     dispense   with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                       2